[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



Exhibit 10.68


CONTRACT:    VSM-GPS-053-2012


PURPOSE:
PURCHASE - SALE OF CRUDE CHAZA and GUAYUYACO



SELLER:
PETROLIFERA PETROLEUM (COLOMBIA) LIMITED



VALUE:        UNDETERMINED


The contracting parties, namely: ECOPETROL S.A., national decentralized entity,
created through Law 165 of 1948, with TIN 899.999.068-1, organized as Mixed
Economy Corporation, based on the provisions of Article 2 of Law 1118 of 2006,
ascribed to the Ministry of Mines and Energy, with main domicile in Bogotá D.C.,
which By-Laws are integrally contained in Public Deed No. 5314 of December 14,
2007, issued at Notary Public Office Two of the Bogota D.C. Notary Circle and
registered at the Chamber of Commerce of Bogota D.C., which shall hereinafter
for all purposes be referred to as the BUYER, represented herein by BERNARDO
CASTRO CASTRO of age, and resident of this city, identified with Colombian
Identity Card No. 79.295.921 issued in Bogotá, who in his condition of Planning
and Supply Manager and in furtherance of the authorization contained in the
Authority Delegations Manual of ECOPETROL S.A. acts on behalf of, and in
representation of this Company and, on the other, PETROLIFERA PETROLEUM
(COLOMBIA) LIMITED, with TIN 900.139.306-1, hereinafter the SELLER and jointly
represented herein by DUNCAN NIGHTINGALE, identified with passport No. BA286341,
acting in his capacity of Legal Representative and ALEJANDRA ESCOBAR HERRERA,
identified with Colombian Identity Card No. 52.646.943 who acts in her capacity
of Legal Representative and are duly authorized to enter into this Contract, as
evidenced in the Certificate of Good Standing attached hereto, and who have
stated that neither of them, or the company they represent are involved in any
grounds for inability or incompatibility foreseen in the Political Constitution
or in the Law, which may prevent them from entering into this Agreement.


In the foregoing conditions, the BUYER and the SELLER , who shall jointly be
referred to as the Parties and individually the Party, agree to subscribe to
this Contract, prior the following:






CONSIDERATIONS AND REPRESENTATIONS


1.
That on June 27, 2005, the Agencia Nacional de Hidrocarburos (ANH) and the
SELLER entered into a Hydrocarbon Exploration and Production Contract
denominated Chaza.




Page 1 of 1
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



2.
That on September 30, 2002, ECOPETROL S.A. and the SELLER entered into an
Association Contract denominated Guayuyaco.



3.
That the SELLER declares under oath, which is understood as made upon signing
this document, that it holds fifty percent (50%) of the crude production from
the Chaza field and thirty five percent (35%) of the Guayuyaco field;
(hereinafter the "Fields"), which shall be committed herein after deducting the
percentage corresponding to royalties.



4.
That through Public document No. 1682 of Notary Public Six (6) of Bogotá D.C.,
from March 2, 2007, registered on March 7, 2007 under number 144736 of Book 06,
authentic copies of the company PETROLIFERA PETROLEUM (COLOMBIA) LIMITED
creation were formalized, which is domiciled in Barbados, as well as copies of
its by-laws and the resolution that provides for the establishment of a branch
office in Colombia.



5.
That through Public document No. 7814 of Notary Public Office Nine (9) of Bogotá
D.C. dated November 1, 2012, registered on November 8, 2012 under number
00216638 of book IX, by virtue of the merger between the parent company SOLANA
PETROLEUM EXPLORATION (COLOMBIA) LIMITED (ABSORBED) and the parent company
PETROLIFERA PETROLEUM (COLOMBIA) LIMITED (ABSORBING COMPANY), the branch office
SOLANA PETROLEUM EXPLORATION (COLOMBIA) LIMITED is incorporated in the reference
branch.



6.
That for the purposes herein, the SELLER has signed contracts with the VICE
PRESIDENCY OF TRANSPORT AND LOGISTICS OF ECOPETROL S.A., the purpose of which is
to render liquid hydrocarbon transport services through the Oleoducto
Transandino - OTA.



7.
That the contract signed by the SELLER and the VICE PRESIDENCY OF TRANSPORT AND
LOGISTICS OF ECOPETROL S.A. is an essential consideration to subscribe to this
Agreement.

8.
That for purposes of carrying out this Contract, the SELLER has or will enter
into a contract with the VICE PRESIDENCY OF PRODUCTION OF ECOPETROL S.A., the
purpose of which is to unload at the Dina Station and this contract is an
essential consideration for the subscription of this Contract.



9.
That for purposes of subscribing to this Contract, the BUYER previously verified
in the Taxpayer Bulletin prepared and published by the General Comptroller's
Office of the Republic, that the SELLER is not listed in such bulletin as one of
the persons having a firm taxpayer liability verdict in force, and who have not
fulfilled the obligation therein contained. Likewise, the BUYER implemented the
control mechanisms related to asset laundering prevention and developed the
instruments for the correct enforcement thereof, in furtherance of the Asset
Laundering Prevention and Terrorism Financing Policy.



10.
That on November 9, 2012, the BUYER held a meeting to review the crude
purchasing negotiation conditions derived from the Guayuyaco Association
Contract and the Chaza Block to PETROLIFERA PETROLEUM (COLOMBIA) LIMITED.


Page 2 of 2
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012





11.
That as provided for in the Authority Delegations Manual of ECOPETROL S.A., the
Planning and Supply Manager is competent to subscribe to this Contract.



12.
That the BUYER in its expenditure budget, owns the respective budget
availability to execute the Contract referred to in this document.



13.
That pursuant to the provisions of the Contracting Manual of ECOPETROL S.A. and
after analyzing the nature and the form of execution of the provisions in charge
of the Parties in furtherance of this Contract, the Authorized Official has
qualified the risk as low and, consequently, abstains from requesting a security
to the SELLER.



14.
That based on the contractual planning made, consultation was made with the Tax
Consultancy and Management Coordination of ECOPETROL S.A., in order to avoid any
tax risk that could be accrued for the Company as a consequence of the entering
into and execution of this Contract.



15.
That the BUYER verified compliance of its obligations with the social security
system by the SELLER through a certificate signed by the statutory auditor of
the SELLER.



16.
In furtherance of the Asset Laundering Prevention and Terrorism Financing Policy
adopted by the BUYER, the Legal Representative of the SELLER declares, under
oath, subject to the sanctions set out in the Penal Code:



I.
That my funds (or the funds of the entity I represent) are derived from legal
activities and are related to the normal course of my activities (or the
activities inherent to the corporate purpose of the company I represent) and
that they are not derived from any of the illegal activities set out in the
Colombian Penal Code or in any norm that replaces it, adds to it or amends it.

II.
That I (or the entity I represent) have not made any transactions or operations
aimed at the illegal activities set out in the Colombian Penal Code or in any
norm that replaces it, adds to it or amends it, or in favor of persons related
to such activities.

III.
That the resources committed in the contract or legal relation with the BUYER
are not derived form any of the illegal activities set out in the Colombian
Penal Code or in any norm that replaces it, adds to it or amends it.

IV.
That in furtherance of the contract execution or legal relation with the BUYER,
I will not engage nor will I have relations with third parties carrying out
operations or whose resources are derived from the illegal activities set out in
the Colombian Penal Code or in any norm that replaces it, adds to it or amends
it.

V.
That the entity I represent complies with the norms regarding asset laundering
prevention and control and terrorism financing (LA/FT in Spanish), as applicable
(as the case may be), after implementing the policies, procedures and mechanisms
to prevent and control LA/FT, as derived from such legal provisions.
Certification model is attached as Annex 1.


Page 3 of 3
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



VI.
That neither I or the entity I represent, or its shareholders, partners or
associates who directly or indirectly own FIVE PERCENT (5%) or more of the
capital stock, contribution or share, its legal representatives and members of
the Board of Directors are included in international lists which may be binding
for Colombia, pursuant to the international law (UN lists) or in the OFAC lists,
being the BUYER empowered to make the verifications deemed convenient and to
terminate any commercial or legal relation if confirming that any of such
persons are included in such lists. Certification model is attached as Annex 2.

VII.
That against me, or against the entity I represent or its shareholders,
associates or partners who directly or indirectly have FIVE PERCENT (5%) or more
of the capital stock, contribution or share, its legal representatives and
members of the Board of Directors, there are no investigations or criminal
processes for INTENTIONAL CRIMES, being the BUYER empowered to make the
verifications deemed convenient in databases or national or international public
information and to terminate any commercial or legal relation if confirming that
any of such persons are involved in such investigations or processes or if such
databases include information that may expose the BUYER to a legal or reputation
risk.

VIII.
That in the event that any of the circumstances described in the two above
paragraphs, I undertake to communicate it forthwith to the BUYER.

IX.
That upon signing this document, it is understood that both I, and the
individual or company I represent, grant our informed consent and, therefore,
authorize the BUYER to communicate to the national authorities or to the
authorities of any of the countries where the BUYER conducts operations about
any of the situations described herein, as well as to furnish to the pertinent
authorities of such countries every personal, public, private or semi-private
information about myself or about the individual or company I represent, as
required. Likewise, for the BUYER to issue the reports to the competent
authorities deemed convenient, pursuant to their regulations and manuals related
to the asset laundering and terrorism financing risk prevention and /or
administration system, releasing it from any liability derived from the event.

X.
That every documentation and information furnished to enter into and execute the
contract or legal business with the BUYER is true and accurate, being the BUYER
empowered to make the verifications deemed convenient and to terminate the
contract or legal business upon verifying or confirming otherwise.

XI.
That no other individual or company has an illegitimate interest on the contract
or legal business that leads to the subscription of this statement.

XII.
That I know, declare and accept that the BUYER is legally obliged to request the
clarifications deemed convenient in the event of circumstances where the BUYER
can have reasonable doubts regarding my operations or the operations of the
individual or company I represent, as well as the origin of our assets, case in
which we undertake to provide the respective clarifications. If not satisfactory
in the opinion of the BUYER, we authorize the termination of any commercial or
legal business.



Based on the foregoing, the Parties,


AGREE

Page 4 of 4
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012





CLAUSE ONE. PURPOSE AND QUANTITIES: The BUYER undertakes to acquire up to one
hundred percent (100%) of the crude owned by the SELLER produced in the
Guayuyaco Association Contract and the Chaza E&P Contract owned by the SELLER
and the latter, on its part, undertakes to sell and deliver up to one hundred
percent (100%) of its crude produced in the aforementioned contracts. This
Contract excludes the crude of volume derived from royalties.


For the purposes of this Contract, one barrel is equivalent to one hundred fifty
eight thousand nine hundred and eighty-eight (158,988) liters.


PARAGRAPH ONE: CRUDE OIL DESTINATION The BUYER shall use the crude oil acquired
at the Tumaco Station for the export, through the Tumaco port, the crude
acquired in Orito for the export through Ecuador, and the crude oil received at
the Dina Station for the export through the Coveñas Port or for Refining
purposes. The BUYER may also: i) use the crude oil hereunder for the export
through other ports and / or ii) for refining purposes by notifying the SELLER
in writing.


PARAGRAPH TWO: The receipt of volumes to comply with the purpose of this
Contract is subject to:


i.
The subscription of the respective transport contract through pipelines with the
Vice-presidency of Transport and Logistics (VIT) of Ecopetrol S.A., or whoever
acts as such.



ii.
The availability of receipt and transport facilities scheduled by the
Vice-presidency of Transport and Logistics (VIT) of Ecopetrol S.A., or whoever
acts as such.



CLAUSE TWO. PRICE: The price payable for the crude hereunder, placed at the
Point(s) of Delivery set out in Clause Six herein shall be established as
indicated below for the different components, part of the following formula(s):


A.
For crude oil exported as Southblend through the Tumaco port and received at the
Tumaco Plant:



Crude Oil Price =
Indicator – Port Operation Rate – Marketability Rate



Below we define each of the foregoing terms:


Indicator: Corresponds to the average price of South Blend Crude exports in
USD/bl made by the Foreign Trade Management of Ecopetrol S.A. (including crude
oil negotiated on behalf of affiliates) in the month of deliveries through the
Tumaco Port. This price shall be reported by the BUYER. Should no exports have

Page 5 of 5
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



been made in the delivery month, the parties shall apply the provisions set out
in Paragraph One of Clause Three herein. The South Blend reference quality is
29.3° API and 0.62% Sulphur (S).


Port Operation Rate: Corresponds to a value of seven thousand sixteen
ten-thousandth US dollars per barrel (US$ / Bl 0,7016).


Marketability Rate: Corresponds to one dollar and fifty cents of a US Dollar per
barrel (US$ / Bl 1,50).


B.
For crude exported as Eastern Crude through Ecuador:



Crude Oil Price =
Indicator – Transport (Delivery Site /Shipping Port) – Transport Tax –
Marketability Rate



Below we define each of the foregoing terms:


Indicator: Corresponds to the actual weighted average price of exports made by
the BUYER of Eastern Crude in the month of deliveries or including crude oil
shipped by the BUYER through the Balao port, associated with the deliveries. If
during the delivery month, no exports are made through the Balao port, the price
of the following export made, which includes crude oil owned by the SELLER shall
be applied.


Transport (Delivery Site/ Shipping Port): Determined by adding the following
rates:



 
Section
MME Resolution
Base100% MME Rate US$/Bl
  
Orito – San Miguel (OSO)
124572
2,3472
 
La Ye - Orito (OMO)
124560
0,5387
 
Total Transport
 
2,8859



•
Furthermore, the rate charged by PETROECUADOR for transporting crude between San
Miguel and the port of Balao.



Transport Tax: Determined as provided for in Article 52 of the Colombian
Petroleum Code for domestic systems set out in the prior section. For the
Ecuadorian section, the respective tax, if applicable, shall be considered from
the delivery site to the shipping port.



Page 6 of 6
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



Section
MME Rate US$/Bl
Transport Tax %
Transport Tax US$/Bl
Orito – San Miguel (OSO)
2,3472
2%
0,0469
La Ye – Orito (OMO)
0,5387
2%
0,0108
Total Tax
 
 
0,0577



Marketability Rate: Corresponds to one dollar and fifty cents of a US Dollar per
barrel (US$ / Bl 1,50).


C.
For the crude delivered to the Dina Station for export through the Coveñas port
or for refining purposes:



Crude Oil Price =
Indicator – Transport (Delivery Site /Shipping Port) – Transport Tax –
Marketability Rate - Port Operation Rate



Below we define each of the foregoing terms:


Indicator: Corresponds to the average export price of the Crude Corporate Group
in the Vasconia export blend through the Coveñas Port, negotiated in the crude
oil delivery month. This price shall be reported by the BUYER. The Vasconia
export blend Crude reference quality is 24.8° API and 0.97 % Sulphur (S). In the
event that Ecopetrol´s Corporate Group fails to make the exports in the delivery
month, the indicator shall correspond to the Vasconia Crude export average
reported by Argus & Platts for the delivery month. This value shall be reported
every month by the BUYER.


Transport (Delivery Site/ Shipping Port): Determined as the sum of the rates set
out by the Ministry of Mines and Energy for the pipeline between Tenay and
Coveñas. Pipeline transport rates shall be adjusted each year through the "Phi"
Factor, as provided for by the Ministry of Mines and Energy. The rates
applicable in 2012 are:


Section
Sanctioning Resolution
Base100% MME Rate US$/Bl
Tenay –Vasconia
OAM
2,6035
Vasconia – Coveñas ODC
ODC
1,7053
Total Transport
 
4,3088



Transport Tax: Determined as provided for in Article 52 of the Colombian
Petroleum Code (or the norm that amends it) for domestic systems set out in the
prior section, based on the following details:







Page 7 of 7
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



Section
MME Rate US$/Bl
Transport Tax %
Transport Tax US$/Bl
Tenay –Vasconia
2,6035
2%
0,0521
Vasconia – Coveñas ODC
1,7053
2%
0,0341
Total Tax
4,3088
 
0,0862



Marketability Rate: Corresponds to one dollar and fifty cents of a US Dollar per
barrel (US$ / Bl 1,50).


Port Operation Rate: Corresponds to a value of six thousand one hundred and ten
ten-thousandth US dollars per barrel (US$ / Bl 0,6110).


PARAGRAPH ONE: The price determined through the aforementioned formula includes
the different transport, handling, metering and transport tax costs payable by
the SELLER, accrued up to the delivery of crude oil hereunder at the Points of
Delivery; therefore, the BUYER shall make no further payments for the
aforementioned concepts.


PARAGRAPH TWO: When the Parties agree Points of Delivery other than those set
out in Clause Six, the price formula provided for in this Clause shall be
amended in the transport item, taking into account the crude transport rates and
taxes via pipeline in force between the Point of Delivery and the applicable
export port. Likewise, the indicator shall be modified, as applicable, prior
agreement between the parties.


PARAGRAPH THREE: Receipt and metering costs, in the case of stations agreed by
the Parties, and which are not operated by ECOPETROL S.A. shall be directly paid
by the SELLER to the respective operating company. The BUYER shall make no
additional payments whatsoever for such concepts. The Unloading rate value at
the Dina Station corresponds to the value charged by the Vice-Presidency of
Production or the corresponding area, as agreed in the Unloading contract.


PARAGRAPH FOUR: PRICE RENEGOTIATION. Any of the Parties may request a review of
the prices set out herein, provided any of the following events takes place:
a) A change of nearly two (2) API grades in the quality of crude oil produced on
the field / area / block / contract.


b) A change of nearly two (2) API grades in the quality of the Indicator Crude
during three (3) consecutive months. In this case, the review request must be
made during the month following the period of three (3) consecutive months.


c) In case that the Indicator Crude disappears and a new Indicator is to be
defined.



Page 8 of 8
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



The Parties shall have a thirty (30) business day-term to negotiate. Should an
agreement be reached, evidence thereof shall be recorded by signing an amendment
by the BUYER and the SELLER and the provisions therein shall apply as of the day
following the date in which such amendment is signed.


If at the end of the thirty (30) business-day term, no agreement is reached, the
BUYER or the SELLER may notify the other party its intent to terminate the
Contract, as provided for in Clause Twenty One of this Contract.


The termination shall not release the Parties from complying with the
obligations already accrued.


PARAGRAPH FIVE: QUALITY SPECIFICATIONS. The quality of crude received shall be
guaranteed by the Seller up to the Point of Delivery; however, it shall be
verified by the BUYER at the Point of Delivery set out in Clause Six and shall
comply with the following quality specifications:


Field
° API
Minimum
SULPHUR (% weight) Maximum
BSW (% in volume) Maximum
SAL (Lb/1000Bls) Maximum
Guayuyaco
25.0°
0,70
0,50
20,0
Chaza
29.0°
0,41
0,50
20,0



1.
Crude density shall be determined through the ASTM-D-1298 Lab method (Method to
determine density, specific density (specific gravity) or API Gravity of crude
and liquid oil products through the Hydrometer method).

2.
The water and sediment content, BSW, shall be determined through the methods:

Suspended water ASTM-D4377 “Method to determine water in crude oil through Karl
Fisher titrimeter and ASTM-D473 Sediments” and “Method to determine sediments in
crude and fuel oils by extraction”. For the water and sediment content in crude,
the following shall be accepted as maximum individual values: 0.50% water volume
and 0.01% sediment volume.
3.
The sulphur content shall be determined through method ASTM-D4294 “Standard Test
Method for Sulfur in Petroleum and Petroleum Products by Energy Dispersive X-ray
Fluorescence Spectrometry”.

4.
The salt content shall be determined through ASTM-D3230 "Standard Test Method
for Salts in Crude Oil through Electrometric Method".



When the BSW, Salt and Sulfur specifications herein established are not within
the margin allowed, the BUYER reserves its right to receive crude oil and to buy
them at a BSW and Salt-adjusted price. In these cases, the crude price shall be
adjusted, based on the following tables:





Page 9 of 9
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



BSW Content
% Volume
 Correction(US$/Barrel)
In charge of


0.51 to 0.80
0,10
THE SELLER
0.81 to 1.00
0,20
THE SELLER
1.01 to 1.20
0,30
THE SELLER
1.21 to 1.50
0,40
THE SELLER
>a 1,51
Not received
 
Salt Content
Pounds for every thousand Barrels
Correction
(US$/Barrel)
In charge of


20.1 to 30.0
160
THE SELLER
30.1 to 40.0
180
THE SELLER
40.1 to 60.0
200
THE SELLER
60.1 to 80.0
220
THE SELLER
80.1 to 100.0
240
THE SELLER
>a 100.0
Not received
 



It is understood that the SELLER shall make sure it delivers the crude oil
hereunder with the BSW and Salt content within the parameters agreed. These
corrections shall be applied to daily deliveries or to each batch delivered.


In case that crude deliveries exceed the maximum values set out in the table
(1.51 BSW and 100.0 lbs of salt for every thousand barrels) and if the BUYER
decides to receive the crude, the Parties shall agree the value of the
corresponding correction and evidence thereof shall be included in an Amendment
signed by the parties. Should no agreement be reached, the BUYER may reject the
crude.


PARAGRAPH SIX: Reimbursable expenses: Reimbursable expenses may not exceed forty
million pesos (COP 40,000,000), VAT excluded per year, and shall be previously
authorized and approved by the BUYER. In this case, the cost of the independent
inspector shall be solely and exclusively paid, as referred to in Paragraph Two
of Clause Five herein.


The amount of the reimbursable expenses shall not be part of the Contract value.
The management of reimbursable expenditures shall be made in accordance with the
procedures in force implemented by the BUYER for this type of expenditures
(annex 3).


CLAUSE THREE. INVOICING AND PAYMENT: The SELLER shall invoice and collect from
the BUYER the cost of the crude sold, as provided for herein, in his Accounts
Payable offices in Bogotá, within the first ten (10) business days of the month
following the crude delivery(ies) to the BUYER. Within the first six (6)
business days of the month following the deliveries, the BUYER shall provide to
the SELLER the information it requires to issue the corresponding invoice.
Invoices must be filed at the Accounts Payable

Page 10 of 10
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



offices of the BUYER in Bogotá and its valid submittal date for payment shall be
that set out as receipt at the Accounts Payable office of the BUYER in Bogota.
Invoicing shall be made based on net volumes, water and sediment-free, corrected
at sixty (60) Fahrenheit degrees, received at the Point(s) of Delivery. For
invoice approval, they must be submitted in the official forms of Chart No. 4
and/or Form No. 9SH of the Ministry of Mines and Energy. In the event that the
Ministry of Mines and Energy fails to deliver the signed Charts No. 4 and /or
Form No. 9SH corresponding to the month being invoiced, Charts No. 4 and/ or
Form No. 9SH submitted to the Ministry of Mines and Energy pending signature
shall be temporarily accepted, but every quarter, the VENDOR shall submit to the
BUYER a copy of Charts No. 4 and /or Form No. 9SH of the immediately previous
quarter, duly completed and signed by the Ministry of Mines and Energy.


Taking into account the foreign currency payment authorization set out in
Article 51 of External Resolution No. 8 of 2000 of the Board of Directors of the
Central Bank, which provides that domestically-produced crude oil and natural
gas purchase-sales made by the BUYER and other entities devoted to the oil
refining industrial activity can be paid in foreign currency, the invoicing that
the SELLER issues for the supply of crude to the BUYER may be made in dollars of
the United States of America.


In every case, payment shall be made 100% in dollars and shall be made thirty
(30) calendar days following the submittal of invoices duly completed, prior
legal withholdings, if applicable. The SELLER shall notify the BUYER in advance
and in writing the bank account where the respective payment is to be made.


PARAGRAPH ONE: Invoicing for deliveries to the Port of Tumaco: Crude deliveries
shall be invoiced in accordance with the volumes and prices notified by the
Ecopetrol S.A. Crude Procurement Coordination during the first six (6) business
days following the end of the delivery month; such volumes shall be subsequently
adjusted based on the compensated volumes of the official volumetric offset
compensation prepared by the Vice-Presidency of Transport and Logistics of
Ecopetrol or whoever acts as such.


Once the volumetric compensation is received, the SELLER shall be responsible
for invoicing and filing at the Accounts Payable office of the BUYER the
respective adjustments within the three (3) business days following the receipt
of the volumetric compensation, taking into account the receipt dates at
Ecopetrol's Accounts Payable offices.


For those months where South Blend exports are not made through the Tumaco Port,
the price to be used shall correspond to the weighted average of the volume
reported in the commercial meter corresponding to the last month in which South
Blend exports had been made, or the blend exported through the port of Tumaco;
such price shall be adjusted to the average price weighted by export volume of
the South Blend or the blend exported through the Port of Tumaco in the month of
deliveries or, if no exports were made in the month of deliveries, with the
price for the following month in which exports are carried out.


Based on the conditions set out herein, no payments corresponding to volumes not
received at the Tumaco plant shall be made.



Page 11 of 11
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



PARAGRAPH TWO. For deliveries to the Orito Station for export through Ecuador:
In the event that by the date to invoice the export crude through the Balao
port, no final export price, volumes exported or rates collected by Petroecuador
in formation is available, invoicing shall proceed in accordance with the crude
volume shipped from the Orito Station, prorated by the volumes delivered by each
operator. The price to be used shall correspond to the arithmetical average of
the daily quotes of Eastern crude reported by the Platt's Agency shall be used,
during the days in which crude was pumped to Lago Agrio.


Invoicing shall be adjusted once final information of volumes and prices of the
East Blend crude exported by Petroecuador with volumes pumped from Colombia is
available, notifying the presence of crude oil delivered by the SELLER.


Once the information of East Crude exports made through the Balao Port with
crude volumes from Colombia, and specifically hereunder is received, the SELLER
shall be responsible for invoicing and submitted to the accounts payable office
of the BUYER the respective adjustments within the following three (3) business
days after the respective information is received, taking into account the
accounts payable receipt dates Ecopetrol.


PARAGRAPH THREE: The BUYER shall have a term of ten (10) business days, counted
as of the receipt of the crude sales invoices to review them or object them.
Should invoices be questioned, the receipt date shall be that of the filing of
the new invoice. The BUYER shall notify the SELLER within the term foreseen
about any invoice questioned, for it to be adjusted and corrected, by clearly
indicating the items to be adjusted or corrected and the corresponding reasons
thereof. The SELLER shall respond to the objection within ten (10) business days
following the receipt thereof, counted as of the time in which the BUYER submits
to the BUYER all the documents that gave rise to the objection, unless the
Parties determine by common consent to extend the term if the objection
complexity or if any reasonable circumstance so requires.


In the event that the SELLER fails to respond to the objection within the
aforementioned term the objection shall be considered accepted by the SELLER.
Should the SELLER resolve the objection in favor of the BUYER, it shall be
understood that there was no payment obligation over the invoice originally
filed, subjected to objection. Should the SELLER resolve the objection in its
favor, the BUYER shall endeavour to solve the dispute forthwith, based on the
provisions of this contract, in order to make the payment of the unpaid amount.
To solve any discrepancy, each of the Parties shall submit to the other a copy
of the documents that gave rise to the invoice and to the objection. In the
event that the BUYER disagrees with the decision of the SELLER, it may apply the
provisions set out in Clause Seventeen of the Contract.


PARAGRAPH FOUR: In the event of unjustified delay on the payment of invoices not
objected in due time by the BUYER, as foreseen in Paragraph Three herein, the
BUYER shall pay to the SELLER, as interest rate payable in pesos, the maximum
arrears interest rate authorized by the Financial Superintendence during the
arrears days effectively elapsed.



Page 12 of 12
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



For purposes of calculating late interests, the amount of dollar invoice(s) in
arrears shall be converted first into Colombian pesos, at the market
representative exchange rate in force on the date of issuance, as certified by
the Financial Superintendence of Colombia.


Invoices for interest collection shall be paid by the BUYER thirty (30) calendar
days following the receipt thereof by the BUYER.


Both the BUYER and the SELLER understand that invoices issued, as well as this
Contract shall give right of execution and the BUYER and SELLER expressly waive
to the private or legal requisites to be declared in arrears.


PARAGRAPH FIVE: In case that the SELLER becomes interested in doing factoring
with the invoices issued with respect to this Contract, it shall first offer the
option to the BUYER.


CLAUSE FOUR. CONTRACT TERM: The Contract term shall begin with its formalization
and shall include the execution and liquidation term.


The Contract execution term shall begin upon signing this document and shall end
on November 30, 2013.


Within a term of four (4) months counted as of the date of Contract Execution
term ending, the parties shall sign the respective liquidation minutes.


In the event that the SELLER fails to attend to the liquidation or if no
agreement is reached on the contents thereof within the aforementioned term, it
shall expressly empower the BUYER to proceed with the unilateral liquidation
within two (2) months.


CLAUSE FIVE. INSPECTION AND METERING. The quantity and quality shall be measured
at the Point(s) of Delivery defined in Clause Six, and shall be made following
the operative procedures, instructions, recommendations and methods set out in
the Hydrocarbons Metering Manual of ECOPETROL S.A., (hereinafter the "MMH"),
attached hereto as Annex 4. In the event of amendments, additions or deletions
to the MMH, the BUYER shall notify the SELLER of such changes, which shall be
mandatory upon notice. Quantity and quality metering shall be made by qualified
personnel. The stations and / or dependencies of the BUYER and/or associates
where crude is received shall certify the volume and quality (API, BSW and SAL)
of the crude received every day therein. In case of deliveries at Tumaco,
volumes and quality are determined through volumetric compensation.


PARAGRAPH ONE: QUANTITY METERING. The volume shall be calculated as the Net
Standard Volume (NSV) and shall be understood as the total volume of all oil
liquids, excluding sediment and water (BSW) at a standard temperature of 60º F.
Metering can be made through static or dynamic metering, applying the methods
described in the MMH. The volume used to calculate the crude delivered by the

Page 13 of 13
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



SELLER at the inlet flange at the Tumaco Plant shall be the volume resulting
after the application of the volumetric compensation and sent by the Transport
and Logistics Vice-Presidency. For crude delivered at the inlet Flange to the
Orito Station tanks for crude exported as Eastern Crude through Ecuador and for
crude delivered at the Dina Station, it shall be made in accordance with the
invoicing and payment Clause.


PARAGRAPH TWO: QUALITY METERING. Quality metering shall allow determining the
actual characteristics of crude hereunder. In determining the above, a
representative sample of the total volume shall be available, as described in
MMH, Chapters 8, 9, 10 and 14, and shall serve to establish the deviations that
may affect hydrocarbon price.


The crude sulphur content for invoicing purposes shall be that reported by the
Colombian Oil Institute (ICP), based on the semester analyses made for each
crude. The BUYER shall update this information every six months and shall
deliver it to the SELLER. In the event that the sulfur content analysis made by
ICP is not available, the sulfur content shall be, for invoicing purposes, that
set out in Paragraph Five of Clause Two of this document, which shall be in
force until the ICP makes a new analysis and it is reported to the SELLER by the
BUYER. As of the day following the receipt of the information analysis made by
the ICP by the SELLER, the crude sulfur content for invoicing purposes shall be
that set out by the BUYER in such report. Any of the Parties, when deemed
convenient, can request a new sulfur content analysis by the ICP.


Any of the Parties may designate, as required, an independent inspector to
certify the quality and quantity, verify the capacity of tanks or the
calibration of the volume metering instruments. The cost of the analyses or
inspections shall be equally shared by the BUYER and the SELLER.


The SELLER shall be responsible for paying the fees of the external inspector.
The BUYER shall pay to the SELLER half of its share of the invoices issued by
the external inspector as a reimbursable expenditure, as per Paragraph Six of
Clause Two.


CLAUSE SIX. POINTS OF DELIVERY: The BUYER and the SELLER agree that the Point(s)
of Delivery and transfer of crude ownership hereunder shall be: i) Inlet flange
to the main tanks at the Tumaco Plant for crude exported as South Blend, ii)
Inlet flange to the Orito Station tanks for crude exported as Eastern Crude
through Ecuador and iii) Unloading line flange of tanker trucks at the Dina
Station for crude bought for export through the Coveñas port or for refining
purposes. At all of these points, delivery shall be made by metering tanks
and/or with a flow meter, following the procedures set out in Clause Five of
this document.


The SELLER transfers to the BUYER the ownership over the Crude at the Point(s)
of Delivery. The SELLER guarantees that upon delivery, crude shall be free of
any lien or economic burdens by any government entity of any level or natural
person or corporation, for any concept including, among others, those derived
from taxes, rates, contributions, shares or royalties, encumbrance or any legal
or out-of-court measure that may restrict or limit the use or disposal of crude
by the BUYER. The costs related to the

Page 14 of 14
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



transport of crude to the Point(s) of Delivery as well as the costs associated
with crude delivery shall be paid by the SELLER.


PARAGRAPH ONE: Any of the Parties may propose the change or addition of a Point
of Delivery; in such case, the Parties, by mutual consent, shall define the new
Point(s) of Delivery and the conditions governing over them through an amendment
to be signed by the legal representatives of the Parties.


PARAGRAPH TWO: The volumes to be received at each of the stations defined in
this clause shall be established on a monthly basis, based on the official
transport schedule established by the BUYER.


CLAUSE SEVEN. DELIVERY SCHEDULE: For deliveries at the inlet flange of the
Tumaco Plant tanks for crude exported as South Blend, the parties acknowledge
and accept that the delivery program provided for by virtue of this Contract is
subjected to the commitments agreed in the transport contract, which includes
the Operation and Transport Regulation signed by the SELLER and the
VICE-PRESIDENCY OF TRANSPORT AND LOGISTICS OF ECOPETROL S.A. Consequently, the
SELLER shall nominate crude to be transported and delivered, pursuant to the
terms and conditions defined in Clause 8 of the Ecopetrol Pipeline Transporter
Manual. Likewise, the volumes to be received by the BUYER shall be those
approved by the TRANSPORTER, pursuant to Clause 8, Number 8.4.1 of the Ecopetrol
Pipeline Transporter Manual.


In the event of a force majeure case, the delivery schedule shall be redefined.
This new schedule shall be agreed between the BUYER and the SELLER.


It is the SELLER's obligation to furnish and maintain field information on the
production, calculation of royalties, shipments through tanker trucks and / or
pipelines, indicating share and ownership of each one and the official receipt
at the receipt station. To such end, it shall submit on a daily basis to the
BUYER the information requested through the volumetric integrator of the BUYER
available through the Web page, for which the User Manual is attached as Annex
5.


It is the SELLER's obligation to complete the respective transport document (as
applicable), indicating fields and volumes dispatched on each tanker truck and
describing on the "Observations" field that the crude corresponds to a sale to
Ecopetrol S.A.




In the event that within the term agreed, the BUYER cannot receive all the crude
at the Point(s) of Delivery, it shall so notify it to the SELLER minimum three
(3) calendar days in advance and as soon as the contingency is solved, it shall
announce the date to reactivate receipts.


Likewise, in the event that for reasons inherent to the field operation, the
SELLER cannot deliver to the BUYER the crude in any of the dates determined in
the schedule, it shall notify the BUYER in writing

Page 15 of 15
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



three (3) calendar days prior to the respective delivery date and as soon as the
contingency is solved, it shall announce the date to reactivate deliveries.
 
Should a place other than that set out for crude receipt is indicated, the
parties shall make the adjustments established in the transport item and in the
transport tax, in the formulas defined in Clause Two of this document, pursuant
to the highest or lowest value required for transport to the new Point(s) of
Delivery defined by the BUYER, considering for the purpose the transport rates
in force when the situation takes place. All of the above shall be evidenced in
minutes or amendment, which shall be signed by the Parties for the purpose.


CLAUSE EIGHT. SAFETY - HSE: It is a special obligation of the SELLER to have a
hygiene, safety and occupational health program for the Crude transport
operation to the Point(s) of Delivery.


CLAUSE NINE. CONTRACT ADMINITRATION AND MANAGEMENT: The Authorized Official of
ECOPETROL S.A. shall designate the Contract administration and management; those
assigned with such responsibility shall have the powers and obligations foreseen
in the Guideline for Contract and / or Agreement Administration and Management
of ECOPETROL S.A., which is incorporated hereto as Annex 6.


The BUYER shall evaluate vendor's performance as Contractor at the end of the
Contract, pursuant to the "Contractor Performance Evaluation" guideline, which
shall be furnished by the CONTRACTOR to the SELLER once the Contract is
formalized.


CLAUSE TEN. ASSIGNMENT: The SELLER may not assign, sell or transfer all or part
of its rights and obligations herein contracted to a third party, without the
prior, written consent of the BUYER.


CLAUSE ELEVEN. FORFEITURE: The BUYER shall terminate the Contract and order its
liquidation, regardless of the status, when the SELLER incurs in the conducts
forbidden in article 25 of Law 40 of 1993 (payment of sums of money to
extortionists or hide or cooperate by any executive or delegate of the SELLER in
the payment for the release of a kidnapped person, who is an official or
employee of the SELLER or any of its affiliates).


If forfeiture is declared, there shall be no grounds to pay indemnification to
the VENDOR, who shall become responsible for the sanctions and inabilities
foreseen in the Law. The forfeiture declaration shall constitute grounds for
default. ECOPETROL S.A. shall declare forfeiture through grounded resolution
that will be notified in due time to the SELLER, who may file any legal
remedies. The SELLER shall be entitled, prior deductions applicable pursuant to
the clauses of this Contract, to receive payment for the part of the goods or
services received at satisfaction by the BUYER up to the date of the forfeiture
declaration.



Page 16 of 16
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



CLAUSE TWELVE. FORCE MAJEURE, ACT OF GOD AND THIRD PARTY EVENTS: The obligations
of any of the Parties derived herefrom, which may not be fulfilled due to Force
Majeure, Act of God or Third Party Event, total or partial, shall be suspended
during the time the effects thereof last.


The party invoking the occurrence of a Force Majeure, Act of God or Third Party
Event shall notify the other Party about such situation, including commencement
date and time, immediately over the phone and in writing on the business day
following the occurrence of the event, submitting the evidence that prove the
occurrence thereof. The Party notified about the Force Majeure, Act of God or
Third Party Event may request the submittal of additional information to support
the declaration, and the affected party shall submit it within five (5) business
days following the request thereof. Should there be differences between the
Parties as to the event set-up, the parties shall proceed in accordance with the
dispute settlement mechanisms foreseen in Clause Sixteen herein.


The Party invoking the occurrence of a Force Majeure, Act of God or Third Party
event shall endeavour to correct the cause that led to the declaration thereof,
and shall notify the other Party about the date and time in which such event was
resolved.


For the purposes of this Contract, Force Majeure or Act of God event is every
event that may be classified as such according to the Applicable Law, whether
unforeseen and irresistible, duly proven, and provided it is beyond the reach of
the Parties and if it takes place without their fault or negligence.


Force Majeure or Act of God events include, among others, the following acts or
events: a) Epidemic outbreak, landslides, hurricanes, floods, avalanches,
lightning, earthquakes, tidal waves, shipwreck, disaster during ground, air,
railway, river and sea transportation, which directly or indirectly contribute
or result in any of the Party's impossibility to fulfill its obligations. b)
Acts or lack of acts by the Government and the Legislative and Judicial branches
of it, including laws, orders, regulations, decrees, rulings, judicial actions,
regulations, issuance denial, renewal or confirmation of permits and licenses
made by the Government or the competent authority having jurisdiction over the
production, treatment, collection, transport, distribution and purchase-sale of
crude and / or product activities, and which directly or indirectly contribute
to, or result in the failure by any of the Parties to meet its obligations, or
which seriously or unfairly affect the interests of any of the Parties, or
seriously affect their financial capacity. c) Civil riots, including war,
blockages, insurrection, massive protests and serious threat of any of the
above, fully demonstrated, and actions of military forces related to, or in
response to any act of civil upset, which directly or indirectly contribute or
result in the Parties' failure to comply with their obligations.


Third Party events include: a) Total or partial impossibility to operate and
manage the facilities and installations for the production, management,
transport, delivery or receipt of crude and / or products, and of the pipelines,
tanker trucks, vessels or any other means used for the transportation thereof,
as well as the connections or the facilities of any of the Parties, due to
willful acts of third parties beyond the control and direct management of the
SELLER or the BUYER without their fault, such as terrorist or guerrilla attacks
or sabotage or the serious public order upset, among others, which directly or
indirectly contribute or result

Page 17 of 17
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



in, or lead to any of the Party's failure to comply with its obligations, b)
Emergency shutdown at the facilities of the SELLER or the BUYER c) Industrial
riots including the illegal suspension of activities and strikes when these acts
contribute to affecting the BUYER's ability to comply with their obligations and
d) Industrial upset acts, including activity suspension, strikes and blockages,
when these acts contribute to, or result in the SELLER's inability to meet its
obligations.


PARAGRAPH ONE: In no case shall the financial condition changes of the BUYER or
the SELLER constitute a Third Party Event hereunder.


Neither the BUYER nor the SELLER shall be liable for the default or partial
default of each and every obligation hereunder, if such default is caused by
events that constitute Force Majeure, Act of God or Third Party events duly
proven.


The Force Majeure, Act of God and/or Third Party events shall not release the
BUYER from its obligation to pay to the SELLER those invoices for the sale of
crude delivered by the SELLER, in accordance with the terms set out in this
CONTRACT.


The occurrence of any of the events foreseen herein shall not release or
prevent, in any case, the Parties from complying with their obligations acquired
and / or accrued prior to the occurrence of the events referred to in this
clause.


CLAUSE THIRTEEN. COLOMBIAN LAW ENFORCEMENT: This Contract is governed by the
Colombian laws.


CLAUSE FOURTEEN. TAXES: Each of the parties in this purchase-sale declares to
know and accept the taxes and/or withholdings applicable, pursuant to the Laws
in force. The payment of all national, departmental and municipal taxes, liens,
rates, contributions, quotas or similar, accrued or to be accrued hereunder
including, without limitation, those incurred in due to the entering into,
formalization, execution and termination or liquidation of this Contract, or
which may arise after the execution of this Contract shall be paid by the
respective taxpayer, who shall pay them in accordance with the laws and
regulations in force.


CLAUSE FIFTEEN. FORMALIZATION: This Contract is formalized upon the execution
thereof.


CLAUSE SIXTEEN. CONFLICT RESOLUTION: In case of differences, conflicts or
disputes related to the interpretation, execution and enforcement of this
contract, the Parties shall refer to the alternate conflict resolution
mechanisms legally regulated.


CLAUSE SEVENTEEN. SPANISH LANGUAGE: This Contract shall be written in Spanish
and constitutes the sole form of obligations between the Parties. Any
translation to another language shall be

Page 18 of 18
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



considered a reference for the Parties, and in no case shall this affect the
meaning or interpretation of the Spanish version.


CLAUSE EIGHTEEN. CONTRACT VALUE: The Contract value is undetermined.


CLAUSE NINETEEN. INFORMATION CONFIDENTIALITY: For the purposes herein, the Party
that communicates or discloses information shall be hereinafter referred to as
the Disclosing Party and the party that receives the information shall be
hereinafter referred to as the Receiving Party. The Parties agree that all
technical, commercial, industrial or financial information furnished, exchanged
and / or prepared by the Parties in furtherance of this Contract, or developed,
received or obtained by any of the Parties with respect to this Contract
(hereinafter the "Confidential Information" or the "Information") shall be
subjected to strict reserve and confidentiality during the Contract term, and
for three (3) years following the date of termination thereof.


For the purposes of this Contract, Confidential Information is: (i) is of public
domain upon disclosure or becomes known after the disclosure thereof, through
different acts or omissions by the Receiving Party; (ii) is known by the
Receiving Party before, upon it is received or obtained hereunder, without such
knowledge being derived from the breach of a confidentiality obligation, (iii)
is developed by the Receiving Party independently, or based on the information
or documentation received from a third party, without the latter being
considered, in turn, a breach of a confidentiality obligation; (iv) is received
or obtained, in good faith, by the Receiving Party, from a third party, without
this implying, in turn, a breach of a confidentiality obligation; (v) its
dissemination and/or disclosure is required by the Receiving Party in
furtherance of the legislation in force, legal provision, firm administrative
act, competent legal and / or government authority with jurisdiction over the
Parties or their affiliates, or by norms of any Stock Exchange, where the
actions of the Parties or corporations related are registered, under the terms
and to the extent required.


The Receiving Party may disclose the Confidential Information to its management,
officials, employees, executives, agents, partners, representatives or
associates, affiliates and subordinates (generically denominated
Representatives).


It is requested or demanded by a judicial or administrative authority that the
Receiving Party, by virtue of the law, regulation or judicial resolution,
furnish any part of the Information; such Receiving Party may request
cooperation of the Disclosing Party and, if convenient, shall enquire with it
the measures to be taken to maintain confidentiality.


CLAUSE TWENTY. SPECIAL OBLIGATIONS OF THE SELLER RELATED TO THE PREVENTION AND
CONTROL OF ASSET LAUNDERING AND TERRORISM FINANCING (LA/FT)



Page 19 of 19
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



a.
To fully comply with the legal provisions on asset laundering prevention and
control and terrorism financing (LA/FT) applicable by efficiently and timely
implementing the policies and procedures needed for the purpose.



b.
To abstain from carrying out operations with persons or entities whose funds are
derived from the illegal activities set out in the Penal Colombian Code or in
any norm that replaces it, adds to it or amends it, or on those having grounded
concerns about the origin of the resources, based on public information.



c.
To respect and adhere to the Good Governance Code, the Integral Responsibility
Policies and the Corporate Social Responsibility Policy of Ecopetrol, the Code
of Ethics and the policies to prevent, control and administer the asset
laundering risk and terrorism financing (LA/FT) of the BUYER. For such purposes,
the SELLER declares to know such documents.



d.
In such cases where activities are carried out, which are considered high LA/FT
risk, it undertakes to adopt LA/FT prevention systems.



e.
To abstain from using its operations as instrument to conceal, manage, invest or
utilize, in any way, cash or other goods derived from criminal activities or to
try to convey legality in the transactions and funds related therewith, or aimed
at carrying out illegal activities.



f.
To report to the BUYER (Telephones 018000917045 – (57-1-2343345 – 57-1-2344092)
and to denounce to the competent authorities the crimes it becomes aware of
(corruption, extortion, document forgery, asset laundering, terrorism financing
and others), as provided for in Article 67 of the Criminal Procedure Code (Law
906 of 2004 and those that add to it or replace it).



g.
To report to the BUYER the incidents or events that may affect its image or
reputation and / or that of the BUYER within three (3) business days following
the occurrence thereof, in order to adequately manage them.



h.
To timely respond to the information requirements and clarifications requested
by the BUYER in furtherance of this contract.



CLAUSE TWENTY ONE. EARLY TERMINATION:


21.1 The SELLER or the BUYER may terminate, at any time, this Purchase - Sale
Contract, without it being obliged to indemnify for any type of prejudice to the
other party, provided the party wishing to terminate the Contract in advance
submits to the other a written communication within thirty (30) calendar days in
advance to the date in which the Contract is to be terminated.



Page 20 of 20
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



21.2. Likewise, those events related to asset laundering prevention and control
and terrorism financing shall be considered grounds for early contract
termination without this implying indemnification in favor of the SELLER, as
well as the following:


1.
When the SELLER fails to comply with the legal provisions related to asset
laundering prevention and control and terrorism financing, as applicable.

2.
When the SELLER or any of its shareholders, associates or partners who directly
or indirectly own FIVE PERCENT (5%) or more of the stock capital, contribution
or share, are included in the international lists which are binding for
Colombia, pursuant to the international law (UN lists) or in the OFAC lists.

3.
When the SELLER or its shareholders, associates or partners, having directly or
indirectly FIVE PERCENT (5%) or more of the stock capital, contribution or
share, its legal representatives and members of the Board of Directors are
involved in investigations or criminal processes for wilfull acts, or if there
is public information about such persons, which may expose the BUYER to a legal
or reputation risk.

4.
When situations take place, which may represent to the BUYER reputation, legal,
operative or contagious risks related to asset laundering and / or terrorism
financing.

5.
When situations take place, which lead to founded concerns about the legality of
the operations of the SELLER, the legal nature of the funds or if the SELLER has
carried out transactions or operations aimed at such activities or in favor of
persons related therewith.

6.
When mistakes, inconsistencies, discrepancies or forgeries take place in the
documentation and information furnished by the SELLER in entering into and
executing this contract.



21.3 Likewise the BUYER may terminate the contractual relation when the SELLER
incurs in any of the following conducts:


1.
Unjustifiably give way to threats proffered by outlawed groups.

2.
Receive, supply, administer, invest, finance, transfer, keep, transport, store
or preserve monies or goods derived from, or targeted to such groups, and to
provide support to such groups.

3.
Build, assign, lease, make available, facilitate or transfer under any title
goods to be used to conceal persons or to store or keep the belongings of such
groups.

4.
Paralyze, suspend or significantly reduce the compliance of its contractual
obligations to follow the instructions of such groups.

5.
Failing to denounce criminal events, the commission of which is imputable to
such groups, known in furtherance of the Contract.



For the purposes of the above, the conduct of agents or dependents known to the
Seller constitute an event imputable to it.

Page 21 of 21
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012





CLAUSE TWENTY TWO. NOTICES: All notices, requests, communications or notices
that the Parties must exchange by virtue of this Contract shall be made in
writing and shall be considered served upon the document's presentation ad the
address set out herein below.


THE BUYER


ECOPETROL S.A.
Planning and Supply Management
Bernardo Castro Castro
Carrera 7 No. 37-69 Piso 7, Bogotá D.C.
Telephone (+57) 1 234 4606
Fax (+57) 1 234 4869


THE SELLER     


PETROLIFERA PETROLEUM COLOMBIA LIMITED
Carlos Felipe Marín / Juan Carlos Buitrago
Commercial Management
Calle 113 No. 7-80, piso 17
Telephone (+57) 6585757
Fax (+57) 2139327


Communications sent by fax shall be deemed served once the successful
communication message from the machine where the communication is submitted is
received.


CLAUSE TWENTY THREE. DOMICILE: For all legal purposes, the contractual domicile
is established in the city of Bogota, D.C.


In witness whereof, this document is signed in Bogotá D.C. on December 1st,
2012, in two identical counterparts.



Page 22 of 22
                

--------------------------------------------------------------------------------

[ecplogo.jpg]
PLANNING AND SUPPLY MANAGEMENT
Contract VSM-GPS-053-2012



THE SELLER
THE BUYER




    /s/ Duncan Nightingale    


DUNCAN NIGHTINGALE 
Legal Representative




   /s/ Alejandra Escobar Herrera   


ALEJANDRA ESCOBAR HERRERA
Legal Representative








   /s/ Bernardo Castro Castro   


BERNARDO CASTRO CASTRO
Planning and Supply Management



 

Page 23 of 23
                